1                              NOT FOR PUBLICATION                           FILED
 2
 3                       UNITED STATES COURT OF APPEALS                       OCT 26 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                              FOR THE NINTH CIRCUIT
 6
     THOMAS O. PARK; CHRISTINE L.                    No.    17-15718
     PARK,
                                                     D.C. No. 2:16-cv-01279-SPL
                     Plaintiffs-Appellants,

      v.                                             MEMORANDUM*

     MARK S. BOSCO; et al.,

                     Defendants-Appellees.
 7
 8                      Appeal from the United States District Court
 9                               for the District of Arizona
10                      Steven Paul Logan, District Judge, Presiding
11
12                              Submitted October 22, 2018**
13
14   Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.
15
16         Thomas O. Park and Christine L. Park appeal pro se from the district court’s

17   judgment dismissing their action alleging federal and state law claims arising out

18   of foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We



           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2). The Parks’ requests for oral
     argument, set forth in their opening and reply briefs, are denied.
 1   review de novo a dismissal under Fed. R. Civ. P. 12(b)(6) for failure to state a

 2   claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

 3         The district court properly dismissed the Parks’ action because their claims

 4   are barred by the applicable statutes of limitations. See Ariz. Rev. Stat. § 12-

 5   543(3) (three-year statute of limitations for fraud claims); 15 U.S.C. § 1692k(d)

 6   (one-year statute of limitations for Fair Debt Collection Practices Act claims);

 7   Coronado Dev. Corp. v. Superior Court, 678 P.2d 535, 537 (Ariz. Ct. App. 1984)

 8   (“The statute of limitations in a fraud case [under Arizona law] begins to run when

 9   the plaintiff by reasonable diligence could have learned of the fraud, whether or

10   not he actually learned of it.”).

11         The district court did not abuse its discretion by denying plaintiffs further

12   leave to amend because amendment would be futile. See Chodos v. West Publ’g

13   Co., 292 F.3d 992, 1003 (9th Cir. 2002) (setting forth standard of review).

14         The district court did not abuse its discretion by granting defendants’

15   motions to dismiss without holding a hearing. See Fed. R. Civ. P. 78(b) (“By rule

16   or order, the court may provide for submitting and determining motions on briefs,

17   without oral hearings.”).

18         We reject as without merit plaintiffs’ contention that defendants committed

19   fraud upon the court.

20         We do not consider matters not specifically and distinctly raised and argued


                                               2                                     17-15718
1   in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

2         JPMorgan Chase Bank, N.A.’s request for judicial notice (Docket Entry No.

3   31) is granted.

4         AFFIRMED.




                                             3                                  17-15718